Citation Nr: 0018951	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  94-32 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 1999).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1942 to April 1943.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an August 1992 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which denied service 
connection for the cause of the veteran's death and denied 
entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
1999).  In a May 1996 decision, the Board denied both claims.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In August 
1999, the Court vacated the Board's May 1996 decision and 
remanded the veteran's appeal to the Board for further 
proceedings consistent with the Court's opinion.  The Court 
directed that the appellant be given the opportunity to 
submit evidence regarding any relationship between the 
veteran's service-connected psychiatric condition and his 
refusal of treatment and any relationship between such 
refusal and his death as well as any additional records 
concerning the veteran's death.  In addition, the Court 
directed that the Board consider the "entitled to receive" 
provision of 38 U.S.C.A. § 1318(b) (West 1991 & Supp. 1999).  
The appellant is presently represented in this appeal by the 
Paralyzed Veterans of America, Inc.  




REMAND

The appellant asserts on appeal that she is entitled to 
service connection for the cause of the veteran's death and 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318 (West 1991 & Supp. 1999).  The 
accredited representative has requested that this case be 
remanded for further development of the record.  The 
appellant contends, essentially, that the veteran's death 
arose from his service-connected psychiatric disorder.  She 
argues that the veteran refused to cooperate with treatment 
and to take required medications due to his psychiatric 
disorder and that this led to his death.  The appellant also 
alleges that she is entitled to dependency and indemnity 
compensation benefits as the veteran was assigned a 100 
percent disability for his service-connected schizophrenic 
reaction with depressive neurosis at the time of his death.  

In reviewing the record, the Board notes that the appellant 
testified at an April 1993 RO hearing on appeal as to her 
claim for entitlement to service connection for the cause of 
the veteran's death.  The Board observes that the provisions 
of 38 C.F.R. § 3.103(c)(2) (1999) indicate that it is the 
responsibility of the hearing officer to explain fully the 
issues and suggest evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  See also Brewer v. West, 11 Vet.App. 228, 235 
(1998).  As noted by the Court in its August 1999 decision, 
there is no indication in the record that the hearing 
officer, either during the RO hearing or any time thereafter, 
advised the appellant or her representative to submit any 
additional evidence in support of her contention that the 
veteran's service-connected psychiatric disorder hastened his 
death.  The hearing officer also did not advise the appellant 
to obtain and submit records pertaining to the veteran's 
final hospitalization.  Therefore, in light of the Court's 
August 1999 decision, the Board concludes that additional 
development of the record is appropriate prior to completion 
of appellate review.  

Additionally, the Board notes that the veteran's July 1992 
death certificate indicated that he succumbed to 
cardiopulmonary arrest due to or as a consequence of 
respiratory failure due to or as a consequence of aspiration 
pneumonia.  The July 1992 death certificate indicates that 
the veteran died at the AMI Town & Country Hospital in Tampa, 
Florida.  The Board observes that the clinical documentation 
pertaining to the veteran's final hospitalization at such 
facility has neither been requested nor incorporated into the 
record.  Given the nature of appellant's contentions and a 
desire to afford the appellant all reasonable assistance in 
pursuing her claim, the Board concludes that treatment 
records associated with the veteran's hospitalization at the 
AMI Town & Country Hospital, Tampa, Florida, should be 
obtained prior to resolving the issues raised by the instant 
appeal.  

In light of the VA's duty to assist the appellant in the 
proper development of her claims as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claims and 
that she may request a personal hearing 
on her claim for entitlement to 
dependency and indemnity compensation 
benefits under the provisions of 38 
U.S.C.A. § 1318.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
appellant should be specifically notified 
that she may submit medical evidence 
regarding any relationship between the 
veteran's service-connected psychiatric 
disorder and his refusal of treatment and 
any relationship between such refusal and 
his death, as well as any additional 
records concerning the circumstances 
surrounding or contributing to the 
veteran's death.  The appellant should be 
allowed an adequate period of time to 
respond to the RO's notice.  

2.  The RO should obtain all available 
clinical documentation pertaining to the 
veteran's final hospitalization at the 
AMI Town & Country Hospital, Tampa, 
Florida for incorporation into the 
record.  

3.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the appellant should be 
afforded a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The appellant need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the appellant's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



